UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934; or xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2007; or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to ; or oSHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from September 1, 2006 to August 31, 2007 Commission File No. 0-30895 EXFO ELECTRO-OPTICAL ENGINEERING INC. / EXFO INGÉNIERIE ÉLECTRO-OPTIQUE INC. (Exact name of registrant as specified in its charter) Canada (Jurisdiction of Incorporation or organization) 400 Godin Avenue Quebec, Quebec, G1M 2K2, Canada (418) 683-0211 (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Subordinate Voting Shares without par value NASDAQ Subordinate Voting Shares without par value TSX Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None As of November 1, 2007, the registrant had 32,361,561 Subordinate Voting Shares outstanding. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x If this report is an annual report or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Checkone): Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark which financial statement item the registrant has elected to follow: Item 17 oItem 18 x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined inRule12b-2 of the Exchange Act). Yes oNo x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 of 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under aplan confirmed by a court. Yes oNo x TABLE OF CONTENTS PART I. Item 1.Identity of Directors, Senior Management and Advisors Item 2.Offer Statistics and Expected Timetable Item 3.Key Information A.Selected Financial Data B.Capitalization and Indebtedness C.Reasons for the Offer and Use of Proceeds D.Risk Factors Item 4.Information on the Company A.History and Development of the Company B.Business Overview C.Organizational Structure D.Property, Plant and Equipment Item 4A.Unresolved Staff Comments Item 5.Operating and Financial Review and Prospects Item 6.Directors, Senior Management and Employees A.Directors and Senior Management B.Compensation C.Board Practices D.Employees E.Share Ownership Item 7.Major Shareholders and Related Party Transactions A.Major Shareholders B.Related Party Transactions Item 8.
